     Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 1 of 20




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION



TIMOTHY BROWN,
RONNIE SUVEG,
JOSEPH BOBERTZ,
CLIFFORD POTTERS,
STACEY RICHARDS,
WARREN WASHBURN,
NANCY YOUNGERMANN, and
JOHN BRAXTON, on behalf of
themselves and all others
similarly situated,

     Plaintiffs,
                                       CIVIL ACTION FILE
v.
                                       NO. 1:20-cv-460-TCB
UNITED PARCEL SERVICE OF
AMERICA, INC.;
THE ADMINISTRATIVE
COMMITTEE of the UPS
RETIREMENT PLAN; and
THE BOARD OF TRUSTEES of
the UPS PENSION PLAN,

     Defendants.
          Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 2 of 20




                                    ORDER

      This case comes before the Court on the motion [37] to dismiss for

failure to state a claim by Defendants United Parcel Service of America,

Inc., the Administrative Committee of the UPS retirement plan, and the

Board of Trustees of the UPS pension plan.1

I.    Background

      On January 31, 2020, Plaintiffs Timothy Brown, Ronnie Suveg,

and Joseph Bobertz filed this class action on behalf of themselves and

all others similarly situated, alleging that Defendants failed to pay

beneficiaries receiving a joint and survivor annuity (“JSA”) the

actuarially equivalent amount to a single life annuity (“SLA”), as

required by the Employee Retirement Income Security Act of 1974, 29

U.S.C. § 1001, et seq. (“ERISA”).

      Retirement benefits in the form of an SLA are distributed through

a monthly payment for the remainder of a plan participant’s lifetime.



      1 The retirement plan is administered by the Administrative Committee and
the pension plan is administered by the Board of Trustees. This order will refer to
these entities collectively as “Defendants,” though the parties intermittently refer to
same as the “Committees.”

                                          2
           Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 3 of 20




Alternatively, retirement benefits may be distributed through a JSA,

which provides an annuity during the plan participant’s life and then a

percentage of that amount to the participant’s beneficiary after the

participant’s death. ERISA requires that JSAs and SLAs be actuarially

equivalent, meaning that the present value of a JSA equal that of an

SLA.

       To calculate the present value of a JSA, actuarial assumptions are

applied based on the pertinent interest rate in conjunction with a

mortality table. Together, the mortality table (which predicts how long

the participant and the beneficiary will live) and interest rate

determine how much to discount the expected payments so that the

ultimate value of the benefit is equal to the present value of an SLA.

       Plaintiffs2 contend that Defendants are using outdated mortality

tables. They argue that as a result of this reliance on outdated metrics,

the present value of a JSA—and therefore the monthly payment that

retirees continue to receive—is lower than what it should be under


       2The original plaintiffs, Brown, Suveg, and Bobertz, have since been joined
by additional named Plaintiffs Clifford Potters, Stacey Richards, Warren
Washburn, Nancy Youngermann, and John Braxton (collectively, “Plaintiffs”).

                                         3
       Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 4 of 20




modern actuarial assumptions. Accordingly, they contend that they

have “unknowingly forfeit[ed] part of their retirement benefits in

violation of ERISA.” [1] at 4.

      On April 14, Defendants moved [37] to dismiss the complaint,

contending that Plaintiffs’ claims must be dismissed because Plaintiffs

failed to exhaust their administrative remedies before seeking relief in

this Court. That motion is now ripe for the Court’s review.

II.   Legal Standard

      Under Rule 12(b)(6), a plaintiff must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); Chandler v. Sec’y of Fla. Dep’t of Transp., 695

F.3d 1194, 1199 (11th Cir. 2012) (quoting id.). The Supreme Court has

explained this standard as follows:

      A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the reasonable
      inference that the defendant is liable for the misconduct
      alleged. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer
      possibility that a defendant has acted unlawfully.




                                      4
         Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 5 of 20




Iqbal, 556 U.S. at 678 (citation omitted) (quoting Twombly, 550 U.S. at

556); see also Resnick v. AvMed, Inc., 693 F.3d 1317, 1324–25 (11th Cir.

2012).

     Thus, a claim will survive a motion to dismiss only if the factual

allegations in the complaint are “enough to raise a right to relief above

the speculative level . . . .” Twombly, 550 U.S. at 555–56 (citations

omitted). “[A] formulaic recitation of the elements of a cause of action

will not do.” Id. at 555 (citation omitted). While all well-pleaded facts

must be accepted as true and construed in the light most favorable to

the plaintiff, Powell v. Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011),

the Court need not accept as true the plaintiff’s legal conclusions,

including those couched as factual allegations, Iqbal, 556 U.S. at 678.

     Accordingly, evaluation of a motion to dismiss requires two steps:

(1) eliminate any allegations in the pleading that are merely legal

conclusions, and (2) where there are well-pleaded factual allegations,

“assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.




                                       5
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 6 of 20




III. Discussion

     In the Eleventh Circuit, a plaintiff in an ERISA action must

exhaust any available administrative remedies before filing suit. See

Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1328 (11th Cir. 2006);

Perrino v. S. Bell Tel. & Tel. Co., 209 F.3d 1309, 1315 (11th Cir. 2000).

     The Eleventh Circuit “strictly enforce[s]” the exhaustion

requirement, Perrino, 209 F.3d at 1315, in order to

     reduce the number of frivolous lawsuits under ERISA,
     minimize the cost of dispute resolution, enhance the plan’s
     trustees’ ability to carry out their fiduciary duties expertly
     and efficiently by preventing premature judicial intervention
     in the decisionmaking process, and allow prior fully
     considered actions by pension plan trustees to assist courts if
     the dispute is eventually litigated.

Mason v. Cont’l Grp., Inc., 763 F.2d 1219, 1227 (11th Cir. 1985).

     Nevertheless, a district court has discretion to excuse the

exhaustion requirement “‘when resort to administrative remedies would

be futile or the remedy inadequate,’ . . . or where a claimant is denied

‘meaningful access’ to the administrative review scheme in place.”

Bickley, 461 F.3d at 1328 (quoting Perrino, 209 F.3d at 1316 n.6). Such

exceptions are usually applied in circumstances where requiring

                                    6
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 7 of 20




exhaustion “would be an empty exercise in legal formalism.” Perrino,

209 F.3d at 1318.

     As a preliminary matter, Plaintiffs have failed to plead either

exhaustion or an exception to the exhaustion requirement on the face of

their complaint. Their claims are due to be dismissed on this basis

alone. See Byrd v. MacPapers, Inc., 961 F.2d 157, 160–61 (11th Cir.

1992) (affirming dismissal where plaintiff “did not allege anything

about whether she pursued any available relief under the claims

procedures terms of [defendant’s] employee benefits plan”); see also

Variety Children’s Hosp., Inc. v. Century Med. Health Plan, Inc.¸ 57

F.3d 1040, 1042 n.2 (11th Cir. 1995) (finding that exhaustion or excuse

must be pled more effusively than simply “all conditions precedent were

satisfied”); Hoak v. Ledford, No. 1:15-cv-3983-AT, 2016 WL 8948417, at

*4 (N.D. Ga. Sept. 27, 2016) (finding that to survive dismissal, a

plaintiff must “specify both the action they took to exhaust their

administrative remedies, and the outcome of that action”).




                                    7
          Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 8 of 20




      Nevertheless, for the sake of clarity and scrupulousness,3 the

Court will address Plaintiffs’ arguments that (1) the exhaustion

requirement does not apply to their claims; and (2) even if exhaustion

were required, it is excused as futile under the circumstances.

      A.      Applicability of the Administrative Review Procedure
              to Plaintiffs’ Claims

      Plaintiffs argue that their claims are not subject to the exhaustion

requirement because they are challenging the legality of the plans

themselves, not making a claim for benefits under the plans. They

contend that the plans do not offer an administrative review process for

challenges to their terms, instead providing such a process only for “[a]ll

claims for benefits . . . .” [38-2] at 87; see also [38-3] at 59.4

      However, courts in the Eleventh Circuit read the exhaustion

requirement broadly and apply it “both to actions to enforce a statutory



      3  Plaintiffs argue that they did not include allegations related to exhaustion
in the complaint because they “had no reason, based on the language of the Plans,
to believe that there were any administrative remedies to exhaust in the first
instance.” [41] at 21.
      4 Neither party objects to the Court’s consideration of the plan documents at
issue, and the Court finds it appropriate to examine such documents at this stage
because they are referenced at length in Plaintiffs’ amended complaint.

                                          8
       Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 9 of 20




right under ERISA and to actions brought to recover benefits under a

plan.” Counts v. Am. Gen. Life & Accident Ins. Co., 111 F.3d 105, 109

(11th Cir. 1997) (citing Springer v. Wal-Mart Assocs.’ Grp. Health Plan,

908 F.2d 897, 899 (11th Cir. 1990)); see also Mason, 763 F.2d at 1225–

27.

      This is true even where the plan explicitly refers to claims for

benefits, if the plan also grants its administrators broad authority to

administer and govern the plans. See Bickley, 461 F.3d at 1328.

      In Bickley, the Eleventh Circuit acknowledged that the plan at

issue referred to “claims,” which were defined as “demand[s] to the

Benefits Claim Processor for the payment of benefits . . . .” Id. at 1329.

However, the plan also represented that the defendant “ha[d] the

exclusive responsibility and complete discretionary authority to control

the operation and administration of the Plan, with all power necessary

to resolve all interpretive, equitable and other questions that shall arise

in the operation and administration of this Plan.” Id.

      Because the plan granted its administrators broad discretionary

authority to remedy claims, the court found that the plaintiff had not

                                     9
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 10 of 20




met his burden of showing that administrative review was clearly

unavailable for statutory claims. Accordingly, the Eleventh Circuit

concluded that “[a]llowing this case to go forward would result in

premature judicial intervention in the decisionmaking process,” and

granted the motion to dismiss. Id. at 1330.

      Similarly, in Lanfear v. Home Depot, Inc., 536 F.3d 1217, 1224

(11th Cir. 2008), the Eleventh Circuit considered whether an

administrative remedy was available where a provision regarding

initial review of a claim referred only to “[c]laims for benefits.” Citing

Bickley, the Court concluded that the plan nevertheless provided an

administrative remedy for a wide range of claims, including statutory

claims, because a “grant of discretionary authority [to the defendants]

was sufficient to establish the availability of an administrative remedy.”

Id.

      Here, although the plans refer to claims for benefits, they also

provide that Defendants have “the exclusive right to interpret the Plan

and decide any matters arising in the administration and operation of

the Plan, and any interpretations or decisions so made shall be

                                     10
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 11 of 20




conclusive and binding on all persons.” [38-2] at 85; [38-3] at 57. This

language is nearly identical to that in Bickley.

     Plaintiffs attempt to distinguish the plans here from the one in

Bickley by arguing that administrators’ power is limited here by the

qualifier “[e]xcept as herein expressly provided.” See [38-4] at 86. They

argue that the qualifier is intended to indicate that there is a limitation

on administrators’ power to consideration of claims for benefits.

     The Court disagrees. Plaintiffs bear a “heavy burden” of showing

that administrators’ power is limited in this fashion. Bickley v.

Caremark Rx, Inc., 361 F. Supp. 2d 1317, 1336 (N.D. Ala. 2004) (finding

that “[t]he Eleventh Circuit’s exhaustion rule could be characterized,

practically speaking, as ‘if in doubt, exhaustion is required’”).

     And although the plan language might not be as clear as that in

Lanfear, 536 F.3d at 1224, which plainly stated that administrative

review applied to “any grievance, complaint or claim . . . including but

not limited to claims for benefits,” it clearly contemplates that an

administrator might “decide any matter arising in the administration

and operation of the Plan.” See [38-2] at 85. The fact that the plan

                                     11
       Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 12 of 20




administrators’ power is limited by a generalized qualifier does not,

without more, demonstrate that they lack the power to remedy

statutory claims such as Plaintiffs’. See Mason, 763 F.2d at 1226

(finding that exhaustion is required if there is any possibility that the

administrator could grant the remedy sought).

      Such a finding is especially appropriate where, as here, the

Eleventh Circuit’s policy rationales are met by requiring exhaustion.5

Accordingly, Plaintiffs’ claims are subject to the exhaustion

requirement.

      B.     Futility of the Administrative Review Process

      Plaintiffs contend that even if their claims are subject to

exhaustion, it would have been futile for them to seek administrative

review before filing suit.




      5  The Court notes in particular that intervention at this juncture would result
in de novo review of the benefits decisions, thus depriving plan administrators of
their ability as fiduciaries to review all of the bases for a litigant’s claim, subject
only to this Court’s “arbitrary and capricious” or “abuse of discretion” review. See
Torres v. Pittston Co., 346 F.3d 1324, 1331 (11th Cir. 2003) (finding that when
discretionary authority is given to a plan administrator, a district court reviews
benefit decisions only under these deferential standards).

                                          12
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 13 of 20




     Plaintiffs make three arguments in support of this contention.

First, they argue that Defendants do not have the ability to grant the

requested relief because they can only interpret the plan language, not

amend it. They contend that any re-interpretation of Plaintiffs’ benefits

would necessarily rely on the same outdated mortality tables and would

therefore not provide any relief because the same calculations would

result. See [41] at 23 (relying on West v. AK Steel Corp., 484 F.3d 395,

404 (6th Cir. 2007) (finding that “resort to the administrative process

would have been futile because the [defendant] would have simply

recalculated the benefits under the method outlined in the [plan],

resulting in the same benefit amount), and Constantino v. TRW, Inc.,

773 F. Supp. 34, 44 (N.D. Ohio 1991) (“The retirees . . . are not

challenging [the defendant’s] interpretation of the amendments, but the

amendments themselves. It would be completely futile to require the

retirees to exhaust this administrative remedy. [The defendant] would

simply re-calculate their benefits . . . and reach the same result.”)).

     Second, Plaintiffs argue that the actuarial assumptions in the

plans cannot be changed on an individual basis pursuant to ERISA and

                                     13
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 14 of 20




that only UPS, rather than Defendants, can amend the plans to

incorporate updated actuarial assumptions for the benefit of all plan

participants. See [41] at 27 (relying in part on Durand v. Hanover Ins.

Grp., Inc., 560 F.3d 436, 439 (6th Cir. 2009) (concluding that exhaustion

of the administrative process would be futile where the plaintiff was not

contending that his benefits were improperly calculated under the

plan’s terms, but rather was making an “across-the-board challenge to

the legality of [the] plan’s methodology”)).

     Third, Plaintiffs urge the Court to find that exhaustion would be

futile because Defendants issued a press release on February 6—after

this suit was filed—claiming that its actuarial factors were “reasonable

and compl[ied] with all applicable laws.” See [41] at 28–29. Plaintiffs

allege that it would have been futile for the new Plaintiffs who joined

the suit after that date to engage in administrative review when UPS

had already reaffirmed its reliance on its existing actuarial

assumptions in the press release.

      None of these contentions justifies granting relief from the

exhaustion requirement.

                                    14
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 15 of 20




     As a preliminary matter and as previously noted, plaintiffs in the

Eleventh Circuit must attempt to exhaust their administrative

remedies in order to plead futility. See Lanfear, 536 F.3d at 1225

(noting that the court had previously “rejected an argument of futility

as speculative because the participant had not attempted to pursue

administrative remedies”) (citing Bickley, 461 F.3d at 1330); Coleman v.

Alcatel-Lucent USA, Inc., No. 2:16-cv-108-SGC, 2017 WL 7038502, at

*11 (N.D. Ala. Sept. 1, 2017) (“[A] plaintiff cannot simply plead futility

without actually attempting to have his claim considered by the plan.”);

La Ley Recovery Sys.-OB, Inc. v. UnitedHealthcare Ins. Co., No. 14-

23451-civ-ALTONAGA/O’Sullivan, 2015 WL 12977396, at *7 (S.D. Fla.

July 28, 2015) (“If a claimant never timely invokes the review process, a

court can only speculate as to whether pursuing administrative

remedies would have been futile, and courts have repeatedly declined to

engage in such speculation.”) (citing Lanfear, 536 F.3d at 1225).

     By failing to engage in the administrative review process,

Plaintiffs have waived their futility argument.




                                    15
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 16 of 20




     Moreover, even if Plaintiffs had not waived their argument, they

have not made a “clear and positive showing” of futility such that

suspension of the exhaustion requirement is appropriate. Bickley, 461

F.3d at 1330. Such a showing requires more than a plaintiff’s “mere

belief that there is a possibility that an administrative inquiry will be

inadequate.” Moore v. Teledyne Techs. Inc. Pension Plan, No. 14-463-

KD-C, 2015 WL 1469949, at *5 (S.D. Ala. Mar. 31, 2015) (citing

Springer, 908 F.2d at 901).

     And although Plaintiffs argue that the administrative process

could not provide plan-wide relief, the Eleventh Circuit has previously

required exhaustion despite plaintiffs’ claims seeking plan-wide relief.

See Lanfear, 536 F.3d at 1223; see also Byars v. Coca-Cola Co., No. 1:01-

cv-3124-TWT, at *7 (N.D. Ga. Mar. 18, 2004) (rejecting the plaintiff’s

argument that “further administrative review would be futile based on

the widespread nature of ‘Defendants’ practice in administering claims

and benefits under the plan’”). This contention does not clearly and

positively show that exhaustion is futile.




                                    16
       Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 17 of 20




      Moreover, despite Plaintiffs’ argument that plan administrators

can only interpret plan terms and not change them, the plans give

administrators the “exclusive right” to “decide any matters arising in

the administration and operation of the Plan.” See [38-2] at 84. It is

conceivable based on this language that administrators could provide a

remedy beyond merely interpreting the plans to determine an

individual’s benefits.

      To the extent Plaintiffs rely on non-binding decisions in other

circuits to argue to the contrary, those cases are unpersuasive because

the claims arose in circuits that, unlike the Eleventh, do not require

exhaustion of statutory ERISA claims.6

      To be sure, Plaintiffs also rely on a case out of this circuit in Bacon

v. Stiefel Laboratories, Inc., 677 F. Supp. 2d 1331, 1340 (S.D. Fla. 2010),

to argue that administrators have limited authority such that

exhaustion is futile. However, Bacon is distinguishable.




      6 Five circuits require exhaustion for statutory ERISA claims; six do not. See
Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 418 n.6 (6th Cir. 1998) (collecting
cases).

                                         17
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 18 of 20




      The court in Bacon found exhaustion futile because the

defendants’ allocation of discretionary power was expressly qualified “to

the extent that such power [wa]s otherwise specifically allocated” and

another section of the plan specifically allocated that power elsewhere.

Id. at 1339. The court reasoned that it was clear that administrators

could not grant the requested relief.

      However, where a plan contains inconsistencies in its terms such

that it is not clear whether an administrator lacks the authority to

grant relief, exhaustion is not futile. See In re U.S. Sugar Corp. Litig.,

669 F. Supp. 2d 1301, 1316–17 (S.D. Fla. 2009).

      Here, section 11.3 defines administrators’ power as follows:

      Except as otherwise herein expressly provided, the
      Committee shall have the exclusive right to interpret the
      Plan and decide any matters arising in the administration
      and operation of the Plan.

See [38-2] at 86. Section 7.1 vests “[t]he right to amend this Plan in any

respect . . . exclusively in the Board of Directors.” Id. at 81.

      In a vacuum, those passages can be read as conferring the power

to grant Plaintiffs’ desired remedy to the Board of Directors.



                                      18
      Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 19 of 20




     However, Bickley cautions courts to read plans as an integrated

whole, and section 11.13, which is entitled “Allocation of Responsibility

Among Fiduciaries for Plan and Trust Administration,” qualifies the

Board of Directors’ power to amend. In that section, the Board of

Directors are “in general” afforded the power to “amend or terminate, in

whole or in part, this Plan or the Trust, except as otherwise provided.”

Id. at 194 (emphasis added).

     This language is considerably more attenuated than section 7.1.

And when read in conjunction with administrators’ “exclusive right” to

“decide any matters arising in the administration and operation of the

Plan,” there is some inconsistency in the plan language to suggest that

the plans’ administrators might have the authority to grant Plaintiffs

the administrative remedy they seek.

     To be sure, the Court is not deciding at this juncture that plan

administrators are capable of remedying Plaintiffs’ claims through the

administrative process. Instead, the operative question is whether




                                    19
       Case 1:20-cv-00460-TCB Document 49 Filed 08/27/20 Page 20 of 20




Plaintiffs have met their high burden of pleading—through a clear and

positive showing—that exhaustion is futile. They have not.7

IV.   Conclusion

      Because Plaintiffs fail to plead exhaustion or an excuse thereto in

their complaint, Defendants’ motion [37] to dismiss for failure to

exhaust administrative remedies is granted. The Clerk is directed to

close this case.

      IT IS SO ORDERED this 27th day of August, 2020.



                                        ____________________________________
                                        Timothy C. Batten, Sr.
                                        United States District Judge




      7  As a final matter, the Court notes that Plaintiffs’ reliance on UPS’s public
statement does nothing to strengthen their argument that administrative review is
futile. The Court is skeptical that UPS’s statement that its actuarial assumptions
“are reasonable and comply with all applicable laws” should be read as a rebuke to
Plaintiffs sufficient to indicate that exhaustion would be futile. Cf. Hoak, 2017 WL
6033903, at *5 (finding that exhaustion would be futile because the defendant had
“already expressly decided that [the plaintiff] [wa]s not eligible for spousal benefits
under its interpretation of ‘eligible spouse’”). That notwithstanding, the press
release referenced is not appropriately considered at the motion-to-dismiss stage.
See Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 n.3 (11th Cir. 2005).


                                          20
